[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ONPLAINTIFF'S MOTION TO STRIKE
This is an action to recover against the defendants for their failure to repay a loan for seventy five thousand dollars ($75,000) according to the terms of the promissory note signed by the parties. The defendants have filed five special defenses, all of which relate to the conduct of the plaintiff in deciding to make the loan to the defendants. All the special defenses are stated in the most general of terms, none more than one sentence in length.1 Each of them alleges that the plaintiff had some duty to the defendants — to investigate the solvency of the defendants, to "process" the loan adequately, to act in good faith — that has been breached by the plaintiff.
The existence of a duty is a question of law. Shore v.Stonington, 187 Conn. 147. 151-52 (1982). There are no facts alleged in the special defenses from which the court can conclude that the plaintiff owed any duty to the defendants, the result of a breach of which would be a defense to the action on the note.Sheiman v. Lafayette Bank  Trust Co., 4 Conn. App. 39, 45
(1985). While the court is bound to accept the facts alleged and to construe them in the light most favorable to the pleader,Amodio v. Cunningham, 182 Conn. 80 (1980), it need not accept general and conclusory allegations of law in the same fashion.Rossignol v. Danbury School of Aeronautics, Inc., 154 Conn. 549,557 (1967).
The plaintiff's Motion to Strike the Special Defenses is granted.
PATTY JENKINS PITTMAN, JUDGE